Citation Nr: 1101143	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to May 21, 2001, for 
assignment of 30 disability ratings for cold injury residuals in 
each foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2006, a statement of the case 
was issued in February 2007, and a substantive appeal was 
received in March 2007.


FINDING OF FACT

Prior to May 21, 2001, the Veteran's residuals of cold injury in 
his bilateral feet were not shown to be manifested by two or more 
of the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions, or 
osteoarthritis).


CONCLUSION OF LAW

The criteria for an effective date prior to May 21, 2001, for the 
assignment of 30 percent disability ratings for cold injury 
residuals of each foot, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 
4.3, 4.7, 4.14, 4.25, 4.26, 4.104, Diagnostic Code (DC) 7122 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought, 
most recently in letters dated in April 2006 and April 2007.  
Moreover, in this letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board notes that these 
letters were sent to the appellant prior to the most recent RO-
level readjudication of the issue on appeal, as evidenced by the 
January 2010 supplemental statement of the case.  The VCAA notice 
was therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letters sent in April 2006 
and April 2007 provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective date 
for any rating that may be granted, and this letter explained how 
VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.

VA has obtained VA and private treatment records, obtained Social 
Security Administration (SSA) records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran VA examinations.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran and his representative have not contended 
otherwise.

The record as it stands includes sufficient competent evidence.  
All available pertinent records, in-service, post-service, and VA 
reports, have been obtained.  The Veteran has been afforded 
multiple VA examinations to evaluate the disabilities in this 
appeal.  All pertinent VA examination reports are of record, 
including those dated in May 2001 and January 1999.  The Board 
notes that the VA examination reports of record contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent features of the disabilities on appeal, as 
appropriate, to provide probative medical evidence adequately 
addressing the issue decided below.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to this 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

Analysis

The Veteran appeals for assignment of an effective date of 
January 12, 1998 for the assignment of 30 percent disability 
ratings for his service-connected cold injury residuals of both 
feet.

The assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, 
or pension, shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it 
is ascertainable that an increase in disability had 
occurred, if application is received within one year 
from such date.  38 U.S.C.A. § 5110 (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an 
original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.

(o)(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an increase 
in disability had occurred if claim is received within 
1 year from such date otherwise, date of receipt of 
claim.

The Court and the VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date of an increase 
as follows: If the increase occurred within one year prior to the 
claim, the increase is effective as of the date the increase was 
'factually ascertainable.'  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board notes that an October 2005 Board decision found that 
the criteria for separate evaluations of 30 percent for each foot 
were met for cold injury residuals.  The October 2005 Board 
decision focused its discussion upon findings in a May 21, 2001 
VA examination report, but did not formally assign an effective 
date for the grant of the separate 30 percent disability ratings.  
A March 2006 RO rating decision gave effect to the October 2005 
Board decision by assigning separate 30 percent ratings for cold 
injury residuals of each foot, and further assigned an effective 
date of May 21, 2001 (the date of the VA examination report) for 
the assigned ratings.  The Veteran appealed that RO rating 
decision, seeking an effective date earlier than May 21, 2001, 
for the assignment of separate 30 percent disability ratings.  In 
the March 2007 substantive appeal, the Veteran expressly 
specified that he sought an effective date of January 12, 1998.  
The Veteran repeated this specification in another statement 
dated in May 2007.  His representative again expressed this in a 
November 2010 brief, acknowledging that January 12, 1998 was the 
effective date of a change in the regulations that permitted the 
grant of the separate ratings for cold injury residuals of each 
foot.

Effective as of January 12, 1998, the rating criteria governing 
the evaluation of cardiovascular diseases were revised, including 
those applicable to residuals of cold injuries.  See 62 Fed. Reg. 
65,207 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104, Diagnostic 
Code 7122).  The amended regulations provided for separate 
evaluations for each affect extremity.  38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note 2.  The Veteran argues that effective 
dates from January 12, 1998, the effective date of the change in 
VA law that allowed for separate evaluations for each affected 
extremity, are appropriate.

Thus, the question before the Board is essentially whether the 
criteria for separate 30 percent disability ratings for each foot 
for cold injury residuals were met during the period from January 
12, 1998 until May 21, 2001.  During that period, separate 20 
percent ratings for each foot are assigned for cold injury 
residuals.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Veteran's residuals of cold injuries are rated under 38 
C.F.R. § 4.104, Diagnostic Code 7122.  Diagnostic Code 7122 
provides that cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity are rated 10 percent disabling.  
Cold injury residuals of arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions, or 
osteoarthritis), are rated 20 percent disabling.  Cold injury 
residuals of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis), are rated 30 percent 
disabling.  Note (1) to Diagnostic Code 7122 provides that 
amputations of fingers or toes are to be rated separately, and 
complications such as squamous cell carcinoma at the site of a 
cold injury scar or peripheral neuropathy are to be rated under 
other diagnostic codes.  Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., are to be rated 
separately, unless they are used to support a rating under 
Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides 
that each affected part (e.g., hand, foot, ear, nose) is to be 
rated separately and the ratings are to be combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104.

Thus, the distinction between the 20 percent rating and a 30 
percent rating for cold injury residuals is that the higher 
rating also requires two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).

The Board observes that the medical evidence in this case 
indicates, repeatedly and consistently throughout, that the 
Veteran has diabetes and plantar fasciitis pathologies which 
cause symptom manifestations in his feet in addition to his cold 
injury residuals.

A VA examination report from examination on May 18, 2001, shows 
that the Veteran reported constant pain over both feet, 
intermittent swelling, and feeling unusually cold in his feet.  
On physical examination, the Veteran reported tenderness over the 
toes and the metatarsal areas; he reported extreme pain on 
palpation.  The Veteran reported that he was unable to walk on 
his toes and on his heels.  The Veteran was able to walk without 
assistance, but he reported that his feet felt very cold after 
walking barefoot.  The examiner found no ulcerations of the skin 
of either foot, found no deformities, and found no evidence of 
swelling.  There were adequate pulses in both feet.  There was no 
evidence of deformities of the toenails.  The Veteran stated that 
he felt unable to make adequate discrimination in the pinpoint.  
The Veteran stated that he had a sharper feeling in both feet 
from the ankles down to the toes during a neurological 
examination.  The Veteran did not show any blisters, deformities, 
or skin changes on both feet.  Pertinent medical impressions 
featured arthralgias of both feet, without evidence of major skin 
or joint damage during the physical examination, and impressions 
parasthesias.

A February 2001 VA medical report appears to refer to the 
Veteran's extremities and shows "No CCE, absent pulses (frost 
bite in Germany), Neuro intact vibration and light touch."

A May 2000 VA medical report shows that the Veteran's feet were 
observed to have no lesions, good pulses, and sensation to 
monofilament was intact.

A February 1999 VA medical report shows that the Veteran reported 
that his frostbite symptoms were worst in the winter and subside 
somewhat in the summer.  He described occasional numbness and 
swelling as well as weakness and occasional pain of plantar 
fascia in the morning.  Physical examination revealed that the 
Veteran's gait was within normal limits and his skin was intact 
without breakdown.   There was no muscle wasting.  There was mild 
edema involving the bilateral lower extremities.  Sensation was 
intact throughout, with slight hypersensitivity at feel with 
normal motor function throughout.  Deep tendon reflexes were 
tested with no abnormalities indicated.  There was tightness at 
the Achilles and plantar fascia bilaterally with tenderness of 
insertion.  Clinical testing revealed some evidence of early mild 
peripheral neuropathy in the bilateral lower extremities and 
suggestion of possible conduction block at left peroneal nerve.  
The examiner also noted evidence of plantar fasciitis.

A January 1999 VA examination report shows that the Veteran 
reported that his feet get unusually cold during winter, that he 
experiences associated pain and tenderness, and that he believed 
he had decreased circulation in the feet.  The examination 
report's diagnostic notes show that there were no blisters, and 
that the examiner believed that "he may have frostnip rather 
than frostbite."  The examiner commented that "Frostbite causes 
damage to the tissues while frostnip does not.  I did not see any 
skin changes on the patient's feet."

None of the evidence pertaining to the period featured in this 
appeal shows that the Veteran had tissue loss, nail 
abnormalities, color changes, hyperhidrosis, or x-ray 
abnormalities associated with cold injury residuals in the feet.  
Thus, despite any suggestions of locally impaired sensation, the 
evidence did not show two or more of the disability features 
listed in the rating criteria as required to meet the criteria 
for a 30 percent disability rating for either foot.  Therefore, a 
revision of the effective date for the assignment of the 30 
percent disability ratings for each foot is not warranted.

Based on medical evidence, the Board must conclude that the 
preponderance of the evidence is against assignment of a 30 
percent rating prior to May 21, 2001.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's residuals of cold injury during the 
period on appeal in this case.  The evidence features the 
Veteran's statements, VA examination reports, and medical 
evidence presenting professional medical impressions and the 
Veteran's own account of symptom details.  The reports 
specifically document and address the Veteran's symptom 
complaints, document the pertinent specialized clinical findings, 
and present competent medical examiners' assessments of the 
disability informed by direct interview and inspection of the 
Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the pertinent evidence of 
record, including the Veteran's testimony and additional 
treatment records.  The Board finds that none of the evidence of 
record probatively contradicts the findings discussed above, nor 
does any of the evidence of record otherwise probatively show 
that the criteria for any increased rating were met for the 
period on appeal in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal was more severely 
disabling than the assigned disability rating reflects for the 
period on appeal.  The Board has carefully considered the 
Veteran's contentions and testimony.  Lay testimony is competent 
to describe such complaints as the frequency and nature of 
symptoms such as pain, and perceivable interference with 
activities.  The Board has considered the Veteran's statements in 
such respects.  However, to the extent that the Veteran is 
asserting that two or more of the listed symptoms were 
demonstrated prior to May 21, 2001, such assertions are not 
credible in that they are inconsistent with and contradicted by 
the objective clinical findings.  The preponderance of the most 
probative evidence is against assignment of 30 percent ratings 
prior to May 21, 2001. As the preponderance of the evidence is 
against the claim, the benefit-of-the- doubt doctrine does not 
apply and the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


